Filed 3/22/21 P. v. Claiborne CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION SEVEN


THE PEOPLE,                                                     B301829

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. No. YA097358)
        v.

DARRIN MARCUS CLAIBORNE,

        Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of
Los Angeles County, Scott T. Millington, Judge. Affirmed.
     Richard L. Fitzer, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                      _________________________
      Darrin Marcus Claiborne appeals from a judgment entered
after a jury convicted him of burglary. No arguable issues have
been identified by Claiborne’s appointed counsel following his
review of the record or by our own independent review of the
record. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
       In July 2017 Claiborne removed a window screen and
entered a house displaying a for sale sign by the absentee owner.
Claiborne later emerged from the house carrying some mail.
Days later Claiborne and his family moved into the house. The
police were called. Claiborne told the responding officer, and
testified at trial, that he was attempting to gain ownership of the
house through “securitization.” Claiborne also claimed to have
paid $4,400 to rent the house and produced a lease agreement
purportedly signed by the owner, whom he had met in person.
According to the owner of the house, she had neither met
Claiborne nor signed a lease agreement with him. Her intention
was to sell, rather than rent, the house in July 2017.
       A jury convicted Claiborne of second degree burglary. The
trial court suspended imposition of sentence and placed Claiborne
on five years of formal probation on condition he perform 60 days
of community labor.
The court indicated it would consider terminating probation after
three years if Claiborne had no probation violations. Claiborne
filed a timely notice of appeal.
                         DISCUSSION
      We appointed counsel to represent Claiborne in this appeal.
After reviewing the record, counsel filed an opening brief raising
no issues. Appointed counsel advised Claiborne on April 9, 2020
that Claiborne may personally submit any contentions he feels


                                2
the court should consider. On April 9, 2020 we also notified
Claiborne he had 30 days to submit a supplemental brief or
letter. We have received no response.
       We have examined the record and are satisfied Claiborne’s
attorney has fully complied with the responsibilities of counsel
and no arguable issue exists. (Smith v. Robbins (2000) 528 U.S.
259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly
(2006) 40 Cal.4th 106, 118-119; People v. Wende (1979) 25 Cal.3d
436, 441-442.)
                         DISPOSITION
       The judgment is affirmed.



                                    PERLUSS, P. J.



     We concur:



     SEGAL, J.




     FEUER, J.




                                3